DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 12, line 3, “are space” has been replaced with –are spaced--.
Claim 20, line 3, “are space” has been replaced with –are spaced--.
	The above amendments to claims 12 and 20 have been made to overcome a typographical error.
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Meek (EP 2042685) was considered most pertinent to applicant's disclosure.  
Meek discloses a flow control device (100, fig. 2) comprising: a valve body (4, fig. 1) having an inlet (A, fig. 1), an outlet (B, fig. 1) and a flow path (along 12, fig. 1) extending between the inlet and the outlet; a flow control element/cage (102, 104, fig. 2) positioned in the flow path of the valve body and disposed about a central axis, the cage having an inner perimeter (inner circumference of 104), an outer perimeter (outer circumference of 102), and a plurality of fluid passageways (122) extending between the inner perimeter and the outer perimeter, each fluid passageway having an inlet (at “B” in fig. 3) at the outer perimeter, an outlet (at “C” in fig. 3) at the inner perimeter, and defining a flow axis extending out of the cage from the inner perimeter that is radially offset from the central axis (as seen in figs. 3-4f); a plug (120) having a cylindrical section (portion which slides against inner surface of 104) and a tapered section (lower section which seats against tapered seat 132) extending from the cylindrical section, the plug being moveable along the central axis between a closed position and an open position (both positions shown in fig. 2); in the closed position, the cylindrical section being disposed adjacent the inner perimeters of the cage to block fluid flow through the cage (as seen on left side of fig. 2); in the open position, the cylindrical section being spaced axially from the fluid passageways of the cage (as seen on right side of fig. 2). Note, the limitations “such that the inner perimeters of the flow control element and the tapered section of the plug collectively define an annular vortex chamber; the fluid passageways in the flow control element and the tapered section of the plug collectively imparting a rotational fluid flow around the central axis when the plug is in the open position and as fluid exits the flow control element and flows through the vortex chamber toward the outlet” only define the desired performance of the structure and doesn’t limit structurally on how the flow control element and tapered section collectively define the vortex chamber; the tapered section of Meek defines a top edge of the chamber while allowing the flow to enter the fluid passageways in the cage and flow in a vortex, thereby collectively defining an annular vortex chamber and collectively imparting a rotational fluid flow around the central axis when the plug is in the open position and as fluid exits the cage and flows through the vortex chamber toward the outlet; [0049]).
Similarly, Meek discloses a flow control device (100) comprising: a valve body (4) having an inlet (at A in fig. 1), an outlet (at B in fig. 1) and a flow path (along 12) extending between the inlet and the outlet; a flow control element/cage (102, 104) positioned in the flow path of the valve body and disposed about a central axis, the cage having an inner perimeter (inner of 104), an outer perimeter (outer of 102), and a plurality of fluid passageways (122) extending between the inner perimeter and the outer perimeter, each fluid passageway having an inlet (at “B” in fig. 3) at the outer perimeter, an outlet (at “C” in fig. 3) at the inner perimeter, and defining a flow axis extending out of the disc from the inner perimeter that is radially offset from the central axis (as seen in figs. 3-4f); a plug (120) having a cylindrical section (section which slides along 104) and a tapered section (section which seats against 132) extending from the cylindrical section, the plug being moveable along the central axis between a closed position, a low flow position, and a high flow position (plug is moveable to cover various bands of the fluid passageways for various flow positions as it is moved axially); in the closed position, the cylindrical section being disposed adjacent the inner perimeter of the cage to block fluid flow through the cage (as seen in fig. 2).
None of the prior art disclose or render obvious the further combination of the tapered section further terminating at a distal end, the tapered section having a diameter that decreases from the cylindrical section to the distal end and including a helical groove formed therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753